  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 1 of 13 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CORIUM INTERNATIONAL, INC., DAVID                   )   CLASS ACTION
 L. GREENWOOD, ERIC H. BJERKHOLT,                    )
 BHASKAR CHAUDHURI, RON                              )
 EASTMAN, PHYLLIS GARDNER, IVAN                      )
 GERGEL, PAUL GODDARD, PETER D.                      )
 STAPLE, ROBERT THOMAS, GURNET                       )
 HOLDING COMPANY, and GURNET                         )
 MERGER SUB, INC.,                                   )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 11, 2018 (the

“Proposed Transaction”), pursuant to which Corium International, Inc. (“Corium” or the

“Company”) will be acquired by affiliates of Gurnet Point Capital.

       2.      On October 11, 2018, Corium’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Gurnet Holding Company (“Parent”) and Gurnet Merger Sub, Inc. (“Merger

Sub,” and together with Parent, “Gurnet”). Pursuant to the terms of the Merger Agreement, Merger

Sub commenced a tender offer (the “Tender Offer”) to acquire all of Corium’s outstanding
  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 2 of 13 PageID #: 2



common stock for $12.50 per share in cash. The Tender Offer is set to expire on November 26,

2018.

        3.     On     October      26,    2018,       defendants   filed    a    Schedule      14D-9

Solicitation/Recommendation Statement (the “Solicitation Statement”) with the United States

Securities and Exchange Commission (“SEC”) in connection with the Proposed Transaction.

        4.     The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

        5.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

        6.     This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

        8.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Corium common stock.




                                                  2
  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 3 of 13 PageID #: 3



       9.      Defendant Corium is a Delaware corporation and maintains its principal executive

offices at 235 Constitution Drive, Menlo Park, California 94025. Corium’s common stock is

traded on the NasdaqGM under the ticker symbol “CORI.” Corium is a party to the Merger

Agreement.

       10.     Defendant David L. Greenwood is Chairman of the Board of the Company.

       11.     Defendant Eric H. Bjerkholt is a director of the Company.

       12.     Defendant Bhaskar Chaudhuri is a director of the Company.

       13.     Defendant Ron Eastman is a director of the Company.

       14.     Defendant Phyllis Gardner is a director of the Company.

       15.     Defendant Ivan Gergel is a director of the Company.

       16.     Defendant Paul Goddard is a director of the Company.

       17.     Defendant Peter D. Staple is the President and Chief Executive Officer of the

Company.

       18.     Defendant Robert Thomas is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Parent is a Delaware corporation and is a party to the Merger Agreement.

       21.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Corium (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.




                                                  3
  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 4 of 13 PageID #: 4



        23.     This action is properly maintainable as a class action.

        24.     The Class is so numerous that joinder of all members is impracticable. As of

October 9, 2018, there were approximately 36,517,802 shares of Corium common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        25.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.




                                                  4
  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 5 of 13 PageID #: 5



                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       29.     Corium is a commercial-stage biopharmaceutical company focused on the

development, manufacture, and commercialization of specialty pharmaceutical products that

leverage the Company’s broad experience with advanced transdermal and transmucosal delivery

systems.

       30.     Corium has multiple proprietary programs in preclinical and clinical development,

focusing primarily on the treatment of neurological disorders, with lead programs in Alzheimer’s

disease.

       31.     Corium has developed and is the sole commercial manufacturer of seven

prescription drug and consumer products with partners Mayne Pharma and Procter & Gamble.

       32.     The Company has two proprietary transdermal platforms: Corplex™ for small

molecules and MicroCor®, a biodegradable microstructure technology for small molecules and

biologics, including vaccines, peptides, and proteins.

       33.     On October 11, 2018, Corium’s Board caused the Company to enter into the Merger

Agreement with Gurnet.

       34.     Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Corium’s outstanding common stock for $12.50 per share in cash.

       35.     According to the press release announcing the Proposed Transaction:

       Corium International, Inc. (Nasdaq: CORI), a commercial-stage biopharmaceutical
       company focused on the development, manufacture and commercialization of
       specialty transdermal products, today announced that it has entered into a definitive
       merger agreement under which Gurnet Point Capital (GPC), a private investment
       firm focused on the healthcare and life sciences sectors, will acquire Corium. The
       transaction is structured as a tender offer followed immediately by a merger.
       Corium’s board of directors has unanimously approved the transaction.




                                                 5
  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 6 of 13 PageID #: 6



       Under the terms of the merger agreement, GPC will pay $12.50 per share in cash
       upon the closing. The agreement also provides for a Contingent Value Right (CVR)
       of $0.50 per share that is payable based on the U.S. Food and Drug Administration’s
       approval of Corium’s lead product candidate, Corplex Donepezil, for the treatment
       of Alzheimer’s disease, prior to March 31, 2020. Including the CVR payment, the
       transaction is valued at up to $504 million. The total offer amount, including the
       CVR amount, represents a 42% premium over the 30-day volume-weighted
       average price of Corium’s common stock. The $12.50 per share closing amount
       represents a 50% premium over the closing price on October 10, 2018. Following
       the transaction, which is expected to close by the end of 2018, Corium will also
       offer to repurchase all of its $120 million in convertible notes. . . .

       Following completion, Corium will become a private company, wholly owned by
       GPC, and will no longer be subject to the reporting requirements of the Securities
       Exchange Act of 1934, as amended, nor be traded on Nasdaq Global Select Market.
       The Company plans to maintain operations in the Menlo Park, CA and Grand
       Rapids, MI areas.

       Corium’s largest stockholder, Essex Woodlands, has entered into a support
       agreement to tender its shares in this transaction.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       36.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       37.     The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading.

       38.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections and the analyses performed by the Company’s financial advisor

in connection with the Proposed Transaction, Guggenheim Securities (“Guggenheim”).

       39.     With respect to the Company’s financial projections, the Solicitation Statement

fails to disclose: (i) all line items used to calculate EBIT; (ii) all line items used to calculate

EBITDA; (iii) all line items used to calculate unlevered free cash flow; and (iv) a reconciliation of

all non-GAAP to GAAP metrics.




                                                 6
  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 7 of 13 PageID #: 7



       40.     With respect to Guggenheim’s Corium Financing-Adjusted Discounted Cash Flow

Analyses, the Solicitation Statement fails to disclose: (i) all line items used to calculate the

unlevered free cash flows used by Guggenheim in the analyses; (ii) the Company’s terminal value;

(iii) the inputs and assumptions underlying the discount rates used by Guggenheim in the analyses;

(iv) the net operating loss carryforwards expected to be utilized by the Company; and (v) the

dilution provided and approved by the Company’s management.

       41.     With respect to Guggenheim’s Premiums Paid in Selected Merger and Acquisition

Transactions, the Solicitation Statement fails to disclose the transactions observed by Guggenheim

in the analysis as well as the premiums paid in such transactions.

       42.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover, the

disclosure of projected financial information is material because it provides stockholders with a

basis to project the future financial performance of a company, and allows stockholders to better

understand the financial analyses performed by the company’s financial advisor in support of its

fairness opinion.

       43.     Second, the Solicitation Statement omits material information regarding potential

conflicts of interest of Guggenheim.

       44.     Specifically, the Solicitation Statement fails to disclose the amount of

compensation Guggenheim received in connection with Corium’s follow-on offering in 2017.

       45.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.




                                                 7
  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 8 of 13 PageID #: 8



       46.     Third, the Solicitation Statement fails to disclose the terms of Locust Walk

Securities, LLC’s (“Locust”) engagement. Among other things, the Solicitation Statement fails to

disclose the amount of compensation Locust will receive in connection with its engagement. The

Solicitation Statement also fails to disclose whether Locust has performed past services for any

parties to the Merger Agreement or their affiliates, as well as the timing and nature of such services

and the amount of compensation received by Locust for such services.

       47.     Fourth, the Solicitation Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive”

provisions that are or were preventing the counterparties from submitting superior offers to acquire

the Company.

       48.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       49.     The omission of this material information renders the Solicitation Statement false

and misleading, including, inter alia, the following section of the Solicitation Statement: The

Solicitation or Recommendation.

       50.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       51.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       52.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,



                                                  8
  Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 9 of 13 PageID #: 9



       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       53.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       54.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       55.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       56.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       57.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       58.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       59.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       60.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       61.     Plaintiff and the Class have no adequate remedy at law.



                                                 9
 Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 10 of 13 PageID #: 10



                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       62.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       63.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       64.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       65.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       66.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       67.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.



                                                 10
 Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 11 of 13 PageID #: 11



       68.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Gurnet)

       69.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       70.     The Individual Defendants and Gurnet acted as controlling persons of Corium

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of Corium and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       71.     Each of the Individual Defendants and Gurnet was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       72.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       73.     Gurnet also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or



                                                  11
 Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 12 of 13 PageID #: 12



misrepresented in the Solicitation Statement.

       74.     By virtue of the foregoing, the Individual Defendants and Gurnet violated Section

20(a) of the 1934 Act.

       75.     As set forth above, the Individual Defendants and Gurnet had the ability to exercise

control over and did control a person or persons who have each violated Section 14(e) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act.

       76.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       77.     Plaintiff and the Class have no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and




                                                12
Case 1:18-cv-01744-CFC Document 1 Filed 11/05/18 Page 13 of 13 PageID #: 13



     F.      Granting such other and further relief as this Court may deem just and proper.

                                     JURY DEMAND

     Plaintiff hereby demands a trial by jury.

Dated: November 5, 2018                           RIGRODSKY & LONG, P.A.

                                          By: /s/ Gina M. Serra
                                              Brian D. Long (#4347)
OF COUNSEL:                                   Gina M. Serra (#5387)
                                              300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                  Wilmington, DE 19801
Richard A. Maniskas                           Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300               Facsimile: (302) 654-7530
Berwyn, PA 19312                              Email: bdl@rl-legal.com
Telephone: (484) 324-6800                     Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff




                                                 13
